Title: To James Madison from George W. Erving, 26 July 1807
From: Erving, George W.
To: Madison, James



Sir,
Madrid July 26th. 1807.

I had the honor to write you on the 13th. Inst, & inclosed with my letter an extraordinary gazette of that date announcing the conclusion of an Armistrice between the Emperors of France & Russia, made at Tilsit on the 1st. June.  Last night a special Courier arrived with intelligence that peace between these two Powers was determined on the 8th.  Presuming that this important news may possibly reach you from hence sooner than from any other quarter, I inclose herewith a copy of the Gazette.  With sentiments of perfect respect & consideration I have the honor to be, Sir, Your very obt. Servt.

George W Erving

